Locher, J.
dissenting. In Consumers’ Counsel v. Pub. Util. Comm. (1983), 6 Ohio St. 3d 469 (“Quarto One”), I indicated in my dissent that compelling the ratepayers to absorb unnecessary costs, derived from a project that was “not a completely arm’s-length transaction,” id. at 474, was analogous to passing on the cost of cancelled nuclear plants to consumers — a position which this court refused to adopt in Consumers’ Counsel v. Pub. Util. Comm. (1981), 67 Ohio St. 2d 153 [21 O.O.3d 96]. During the time of Quarto One, however, all the mines in question were in operation. Now, in a situation with an even greater similarity to the cancelled nuclear power plant cases, this court has decided to compel ratepayers to subsidize a “cancelled” coal mine that, based upon refinancing costs, “might very well be closed” indefinitely. (Testimony of William *153R. Forsyth, Manager of Production Fuel Department, Ohio Edison Company.)
The majority opinion states that “[ajppellant apparently ignores the fact that in the instant case, no ‘change’ in methodology was approved; rather, the commission merely mandated the continuation of the methodology approved in an earlier proceeding.” However, it is the majority that fails to recognize that continuing a methodology predicated upon certain assumptions that no longer exist, such as the working Quarto Mine No. 7 that subsequently closed on June 20, 1984, should require a modification in the methodology to maintain the status quo, i.e., spreading costs to working coal mines.
The majority also notes that “[n]o contractual distinction is drawn between active and phased-down mines, nor is the obligation dependent upon production from any particular mine” between Quarto and CAPCO. The majority fails to recognize the lack of such distinction as being further evidence of either poor business judgment or the lack of an arm’s-length contract. In either eventuality, the R.C. 4909.191(C) criterion requiring a utility to demonstrate that its acquisition and delivery costs were “fair, just, and reasonable” is clearly rebutted.
While it gives me no pleasure to say “I told you so” to the majority, the costs associated with a closed-down mining facility should be absorbed by Quarto and/or CAPCO, and not the ratepayers of this state in a manner which this court rejected in the similar context of closed nuclear plants.
Accordingly, I dissent.
Celebrezze, C.J., concurs in the foregoing dissenting opinion.